JUSTICE COCCIA, specially concurring: I agree that this case be reversed and remanded. I do so on the ground that the suppression of the evidence favorable to the accused constituted a due process violation of constitutional dimension requiring reversal, as the evidence in question could well be material to the question of guilt, or punishment. See Brady v. Maryland (1963), 373 U.S. 83,10 L. Ed. 2d 215, 83 S. Ct. 1194. Had the full extent of the involvement of the People’s chief witness Bruchert as a paid informant been known and fully and timely disclosed, as well as the totality of his participation in the arrangement made with the State in exchange for having his sentence mitigated for his role in the instant crime, defense counsel could have utilized this information in developing his strategy in any manner he saw fit in attacking the credibility of the witness. For example, had the defendant known the extent to which the government witness’ testimony could have been impeached, either by a showing of his bias, or incentive to testify falsely, he could have waived his right to a jury trial or have otherwise altered his defense tactics to greater advantage. To have been denied this right is inexcusable. See Bagley v. Lumpkin (9th Cir. 1983), 719 F.2d 1462, rev’d United States v. Bagley (1985), 473 U.S. 667, 87 L. Ed. 2d 481, 105 S. Ct. 3375, appeal after remand Bagley v. Lumpkin (9th Cir. 1986), 798 F.2d 1297. I find it unnecessary, given the foregoing, to concern ourselves with whether and to what extent the People’s witness may have lied. Nor is it necessary to address the several other errors assigned by the defendant in his quest for reversal herein. The Brady infraction, and the Bagley construction thereof, is sufficient unto itself to reverse.